Citation Nr: 1342073	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-34 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for pituitary adenoma, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a disability of the eye, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2010, the Veteran testified before the undersigned Veterans Law Judge via videoconference.

In January 2011, the Board remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the appellant's claims.  See 38 C.F.R. § 19.9 (2013).

The Board remanded this case for further development in January 2011.  A subsequent VA examination diagnosed the Veteran with impaired fasting glucose but concluded that the Veteran did not have diabetes mellitus at the time.  The Board notes that the Veteran has been receiving ongoing treatment from the VA Medical Center (VAMC) in Columbia, South Carolina.  However, there are no treatment records in the Veteran's file since March 22, 2011 for the Board to consider in making its opinion.  Thus the claim must be remanded so that any outstanding treatment records can be obtained.  Furthermore, an examination must be scheduled to incorporate whatever data any outstanding records may import. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his eye condition, hypertension, diabetes mellitus or pituitary adenoma symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain any of the Veteran's VA treatment records physically or electronically, dated since March 22, 2011.  If no relevant records exist, then the claims file should be annotated to reflect as much. 

3.  After completing the above, schedule the Veteran for a VA examination by an appropriate VA medical professional to assess whether the Veteran currently has diabetes mellitus and to determine the nature and etiology of any currently diagnosed eye disability, hypertension, and pituitary adenoma.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted. 

The examiner should indicate whether diabetes mellitus is currently diagnosed.  

If diabetes is not currently shown, the examiner should comment on the Veteran's report of having been diagnosed with "borderline diabetes" since the 1980's.

If diabetes mellitus is currently diagnosed, the examiner should indicate whether an eye disability, hypertension, and residuals of pituitary adenoma are currently shown, and then opine as to: 

a.  Whether it is at least as likely as not that the Veteran's eye disability, hypertension, and residuals of pituitary adenoma have been caused by the diabetes mellitus. 

b.  Whether it is at least as likely as not that the Veteran's eye disability, hypertension, and residuals of pituitary adenoma have been aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the diabetes mellitus. 

Further, regardless of whether the Veteran has diabetes mellitus, and bearing in mind that the Veteran is presumed to have been exposed to herbicides including Agent Orange during service, the examiner must opine as to: 

a.  Whether it is at least as likely as not that the Veteran's eye disability is related to, or had its onset in service; or developed within one year of his discharge from active duty.

b.  Whether it is at least as likely as not that the Veteran's hypertension is related to, or had its onset in service; or developed within one year of his discharge from active duty.

c.  Whether it is at least as likely as not that the Veteran's pituitary adenoma is related to, or had its onset in service; or developed within one year of his discharge from active duty.

The examiner should provide an explanation for all elements of his/her opinion.

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


